 



EXHIBIT 10.2
 
 
      
      
      
Libbey Inc.
Waiver and Second Amendment to Parent Guaranty Agreement
Dated as of September 30, 2005

         
Re:
  Parent Guaranty Agreement dated as of March 31, 2003,    
 
  Note Purchase Agreement dated as of March 31, 2003    
 
  and    
 
  $25,000,000 3.69% Senior Notes, Series 2003A-1, due March 31, 2008    
 
  $55,000,000 5.08% Senior Notes, Series 2003A-2, due March 31, 2013    
 
  $20,000,000 Floating Rate Senior Notes, Series 2003B, due March 31, 2010    

      
      
      
 
 

 



--------------------------------------------------------------------------------



 



Libbey Inc.
Waiver and Second Amendment to Parent Guaranty Agreement
Dated as of September 30, 2005

         
Re:
  Parent Guaranty Agreement dated as of March 31, 2003,    
 
  Note Purchase Agreement dated as of March 31, 2003    
 
  and    
 
  $25,000,000 3.69% Senior Notes, Series 2003A-1, due March 31, 2008    
 
  $55,000,000 5.08% Senior Notes, Series 2003A-2, due March 31, 2013    
 
  $20,000,000 Floating Rate Senior Notes, Series 2003B, due March 31, 2010    

To the institutional investors (the “Noteholders”)
Named in Schedule I attached hereto
Ladies and Gentlemen:
     Reference is made to the Parent Guaranty Agreement dated as of March 31,
2003, as amended to date (the “Guaranty Agreement”) between Libbey Inc., a
Delaware corporation (the “Guarantor”), and each of the institutional investors
party thereto, pursuant to which the Guarantor has guaranteed the obligations of
Libbey Glass Inc., a Delaware corporation (the “Company”), under the Note
Purchase Agreement dated as of March 31, 2003 (the “Note Purchase Agreement”)
between the Company and the institutional investors party thereto, under and
pursuant to which the Company originally issued and sold its 3.69% Senior Notes,
Series 2003A-1, due March 31, 2008 in an aggregate principal amount of
$25,000,000 (the “Series A-1 Notes”), 5.08% Senior Notes, Series 2003A-2, due
March 31, 2013 in an aggregate principal amount of $55,000,000 (the “Series A-2
Notes”), and Floating Rate Senior Notes, Series 2003B, due March 31, 2010 in an
aggregate principal amount of $20,000,000 (the “Series 2003B Notes,” and
together with the Series A-1 Notes and the Series A-2 Notes, the “Notes”). Terms
used but not otherwise defined herein shall have the same meaning as ascribed to
such terms in the Guaranty Agreement.
     The Guarantor hereby agrees with you in this Waiver and Second Amendment to
Parent Guaranty Agreement (this or the “Second Amendment”) as follows:
Article1.
Waiver .
     Section 1.1. Waiver of Section 5.1(a) (Limitation on Debt). Compliance by
the Guarantor with Section 5.1(a) of the Guaranty Agreement is hereby waived for
the period

 



--------------------------------------------------------------------------------



 



beginning September 30, 2005 and ending December 31, 2005, provided that (i) the
Consolidated Leverage Ratio for the period ending September 30, 2005 shall not
exceed 4.25 to 1.00, and (ii) the Guarantor and its Restricted Subsidiaries
shall not incur any Debt during such period from the date of this Second
Amendment through December 31, 2005, other than (A) Debt incurred under the Bank
Credit Agreement not to exceed at any time $195,000,000 in an aggregate
principal amount outstanding, (B) Debt incurred pursuant to a Euro working
capital facility not to exceed at any time 10,000,000 Euros in an aggregate
principal amount outstanding, (C) Debt incurred pursuant to a working capital
facility not to exceed at any time $10,000,000 in an aggregate principal amount
outstanding, (D) a Guaranty of Debt of Libbey Glassware (China) Co., Ltd.
relating to a construction facility not to exceed at any time $30,000,000 (or
the equivalent amount in foreign currency) in an aggregate principal amount
outstanding and (E) other Debt not to exceed at any time $1,000,000 in an
aggregate amount outstanding.
     Section 1.2. Limited Waiver; Reservation of Rights. The Guarantor
acknowledges and agrees that the waiver granted in Section 1.1 is valid only for
the specific purpose for which it is being given and shall not in any way
obligate any Noteholder to agree to any additional waivers of the provisions of
the Guaranty Agreement or the Note Purchase Agreement, and shall not constitute
or operate as a waiver of any Noteholder’s rights under the Note Purchase
Agreement to exercise remedies resulting from any Default or Event of Default
which may now exist or which may occur in the future.
     Section 1.3. Amendment to Section 5.3 of Guaranty Agreement. Section 5.3 of
the Guaranty Agreement shall be amended by adding the following proviso at the
end of subparagraph (m) thereof:
   “provided, further, that (i) no Liens shall be created, incurred or assumed
under this Section 5.3(m) if, at such time or after giving effect thereto, any
Default or Event of Default shall have occurred and be continuing, and (ii) from
the date of September___, 2005 through December 31, 2005, the Guarantor will not
and will not permit any of its Restricted Subsidiaries to create, incur or
assume any Liens under this subsection (m) securing Debt in excess of
$1,000,000”.
     Section 1.4. Amendment to Section 5 of Guaranty Agreement. Section 5 of the
Guaranty Agreement shall be the addition of a new Section 5.8 that shall read as
follows:
        Section 5.8. Notes and Guaranty Agreement to Rank Pari Passu. The Notes
and all other obligations under the Note Purchase Agreement and this Guaranty
Agreement are and at all times shall remain direct and unsecured obligations of
the Company and the Guarantor, respectively, ranking pari passu with all Debt
outstanding under the Bank Credit Agreement and all other present and future
unsecured Debt (actual or contingent) of the Company and the Guarantor which is
not expressed to be

-2-



--------------------------------------------------------------------------------



 



subordinate or junior in rank to any other unsecured Debt of the Company or the
Guarantor.
Article2.
Representations and Warranties.
     The Guarantor represents and warrants that as of the date hereof and after
giving effect hereto:
     (a) The execution and delivery of the Waiver by the Guarantor and
compliance by the Guarantor with all of the provisions of the Guaranty Agreement
as amended by this Second Amendment —
     (i) are within the corporate power and authority of the Guarantor; and
     (ii) will not violate any provisions of any law or any order of any court
or governmental authority or agency and will not conflict with or result in any
breach of any of the terms, conditions or provisions of, or constitute a default
under the certificate of incorporation or by-laws of the Guarantor, or any
indenture or other agreement or instrument to which the Guarantor is party or by
which the Guarantor may be bound or result in the imposition of any Liens or
encumbrances on any property of the Guarantor.
     (b) The execution and delivery of the Waiver has been duly authorized by
all necessary corporate action on the part of the Guarantor; and the Waiver has
been duly executed and delivered by the Guarantor, and the Guaranty Agreement,
constitutes the legal, valid and binding obligation, contract and agreement of
the Guarantor enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).
     (c) Upon the effectiveness of this Second Amendment and that certain
Amendment No. 2 and Waiver to Credit Agreement, dated as of September 30, 2005
(the “Credit Agreement Waiver”), in respect of the Credit Agreement dated as of
June 24, 2004 (as amended, modified or waived as of the date hereof, the “Bank
Credit Agreement”) by and among the Company, Libbey Europe B.V. and the banks
and financial institutions named therein, no Default or Event of Default exists
or shall be continuing under the Guaranty Agreement or the Note Purchase
Agreement.
     (d) Neither the Guarantor nor any Subsidiary has paid any fee or other
consideration or remuneration to any Lender (as defined in the Bank Credit
Agreement), in its capacity as such, or to any Noteholder, in its capacity as
such, in connection with the execution and delivery of the Credit Agreement
Waiver or this Second Amendment except (i) a Waiver fee equal to .05% of the
commitment amount of each Lender party to

-3-



--------------------------------------------------------------------------------



 



the Credit Agreement Waiver, (ii) the fee referenced in Section 3.4 of this
Second Amendment, and (iii) routine fees of counsel.
Article 3.
Miscellaneous.
     Section 3.1. References to Guaranty Agreement. References in the Guaranty
Agreement or the Note Purchase Agreement or in any Note, certificate, instrument
or other document delivered in connection with or in respect of the Guaranty
Agreement or the Note Purchase Agreement shall be deemed to be references to the
Guaranty Agreement as heretofore amended without making specific reference to
this Second Amendment.
     Section 3.2. Effect of Waiver; Reaffirmation of Guaranty Agreement. Except
as expressly set forth herein, the Guarantor agrees that the Guaranty Agreement
and all other documents and agreements executed by the Guarantor in connection
with the Guaranty Agreement in favor of the Noteholders are ratified and
confirmed in all respects and continue unimpaired and shall remain in full force
and effect.
     Section 3.3. Successors and Assigns. This Waiver shall be binding upon the
Guarantor and its successors and assigns and shall inure to the benefit of the
Noteholders and to the benefit of the Noteholders’ successors and assigns,
including each successive holder or holders of any Notes.
     Section 3.4. Requisite Approval; Expenses. This Waiver shall be effective
as of the date first written above upon the satisfaction of the following
conditions precedent: (a) the Guarantor and the Required Holders shall have
executed this Second Amendment, (b) the Company shall have executed and
delivered the Acknowledgment and Consent in respect of the Note Purchase
Agreement and this Second Amendment in the form attached hereto as Exhibit A,
(c) each of the Subsidiary Guarantors shall have executed and delivered the
Acknowledgment and Consent in respect of the Subsidiary Guaranty Agreement and
this Second Amendment in the form attached hereto as Exhibit B, (d) a copy of
the executed Credit Agreement Waiver shall have been delivered to the
Noteholders, (e) the Guarantor and the Company shall have paid a fee to each
Noteholder in an amount equal to 0.05% of the principal amount of the Notes held
by such Noteholder, and (f) the Guarantor and the Company shall have paid all
reasonable fees and disbursements of Chapman and Cutler LLP which are reflected
in statements of such counsel rendered on or prior to the date of this Second
Amendment.
     Section 3.5. Counterparts. This Waiver to Guaranty Agreement may be
executed in any number of counterparts, each executed counterpart constituting
an original but all together only one agreement.
     Section 3.6. Governing Law. This Waiver shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

-4-



--------------------------------------------------------------------------------



 



Remainder of Page Intentionally Left Blank

-5-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Guarantor has executed this Waiver and Second
Amendment to Parent Guaranty Agreement as of the day and year first above
written.

            Libbey Inc.

    By:   /s/ Kenneth A. Boerger       Kenneth A. Boerger       Its: VP and
Treasurer             

 



--------------------------------------------------------------------------------



 



     This Waiver and Second Amendment to Parent Guaranty is accepted and agreed
to as of the day and year first above written.

            Metropolitan Life Insurance Company
      By:   /s/ Judith A. Gulotta         Name:   Judith A. Gulotta       
Title:   Director     

              General American Life Insurance Company
 
       
 
  By:   Metropolitan Life Insurance Company, as
Investment Manager

                      By:   /s/ Judith A. Gulotta                  
 
      Name:   Judith A. Gulotta    
 
      Title:   Director    

 



--------------------------------------------------------------------------------



 



              The Variable Annuity Life Insurance        Company     AIG Life
Insurance Company     SunAmerica Life Insurance Company
 
       
 
  By:   AIG Global Investment Corp., investment
 
      adviser

                      By   /s/ Gerald F. Herman                  
 
      Name:   Gerald F. Herman    
 
      Title:   Vice President    

      
      
      

 



--------------------------------------------------------------------------------



 



            Banc of America Securities LLC
      By:   /s/ John J. DeCoursey         Name:   John J. DeCoursey       
Title:   Principal     

      
      
      

 



--------------------------------------------------------------------------------



 



           
Monumental Life Insurance Company
      By:   /s/ Mary T. Pech         Name:   Mary T. Pech        Title:   Vice
President     

      
      

 



--------------------------------------------------------------------------------



 



              Massachusetts Mutual LIfe Insurance        Company
 
       
 
  By:   Babson Capital Management LLC, as
 
      Investment Adviser

                      By:   /s/ Mark A. Ahmed                  
 
      Name:   Mark A. Ahmed    
 
      Title:   Managing Director    

              C.M. Life Insurance Company
 
       
 
  By:   Babson Capital Management LLC, as
 
      Investment Sub-Adviser

                      By   /s/ Mark A. Ahmed                  
 
      Name:   Mark A. Ahmed    
 
      Title:   Managing Director    

              MassMutual Asia Limited
 
       
 
  By:   Babson Capital Management LLC, as
 
      Investment Adviser

                      By   /s/ Mark A. Ahmed                  
 
      Name:   Mark A. Ahmed    
 
      Title:   Managing Director    

      
      

 



--------------------------------------------------------------------------------



 



Noteholders

              Names of Noteholders   Series of   Outstanding     Notes  
Principal Amount
 
           
Metropolitan Life Insurance Company
  A-1   $ 25,000,000  
General American Life Insurance Company
  A-2   $ 4,000,000  
The Variable Annuity Life Insurance Company
  A-2   $ 7,000,000  
AIG Life Insurance Company
  A-2   $ 6,000,000  
Hare & CO. (as Nominee for Banc of America
  A-2   $ 5,000,000  
Securities LLC)
           
 
      $ 5,000,000  
 
      $ 5,000,000  
Massachusetts Mutual Life Insurance Company
  A-2   $ 3,550,000  
 
      $ 2,200,000  
 
      $ 1,250,000  
 
      $ 750,000  
 
      $ 350,000  
C.M. Life Insurance Company
  A-2   $ 1,450,000  
MassMutual Asia Limited
  A-2   $ 450,000  
Nationwide Life Insurance Company
  A-2   $ 4,000,000  
Nationwide Life and Annuity Insurance Company
  A-2   $ 3,000,000  
Nationwide Mutual Fire Insurance Company
  A-2   $ 2,000,000  
The Canada Life Assurance Company
  A-2   $ 4,000,000  
SunAmerica Life Insurance Company
  B   $ 7,000,000  
Monumental Life Insurance Company
  B   $ 13,000,000  
 
  Total   $ 100,000,000  

Schedule I
(to Second Amendment to Parent Guaranty Agreement)

 



--------------------------------------------------------------------------------



 



Acknowledgment and Consent
To the institutional investors named in
Schedule I to the Waiver (as hereinafter described)
     This Acknowledgment and Consent (this “Acknowledgment and Consent”), dated
as of September 30, 2005, is being delivered by the undersigned, Libbey Glass
Inc., a Delaware corporation (the “Company”), in respect of that certain Note
Purchase Agreement dated as of March 31, 2003 (the “Note Purchase Agreement”)
between the Company and the institutional investors party thereto and in
connection with the transactions contemplated by the Waiver and Second Amendment
to Parent Guaranty Agreement, effective as of even date herewith (the “Waiver”),
between Libbey Inc., a Delaware corporation (the “Guarantor”), and the
institutional investors party thereto, in respect of the original Parent
Guaranty Agreement dated as of March 31, 2003 (as amended, modified or waived
prior to the date hereof, the “Guaranty Agreement”) between the Guarantor and
the institutional investors party thereto relating to the Note Purchase
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Waiver.
     By executing this Acknowledgment and Consent as of the date hereof, the
Company:
     (i) acknowledges receipt of a copy of, and hereby consents to the terms of,
the Waiver;
     (ii) ratifies and confirms the Note Purchase Agreement and the Notes
thereunder; and
     (iii) confirms that the Note Purchase Agreement and the Notes thereunder
continue unimpaired and in full force effect.
[Signature Pages for Acknowledgment and Consent Follow]
      
      
      
Exhibit A
(to First Amendment to Parent Guaranty Agreement)

 



--------------------------------------------------------------------------------



 



     This Acknowledgment and Consent may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Acknowledgment and Consent may be given by facsimile or other electronic
transmission, and such signatures shall be fully binding on the party sending
the same.
     In Witness Whereof, the Company has caused this Acknowledgment and Consent
to be executed as of the day and year first above written.

            Libbey Glass Inc.

    By:   /s/ Kenneth A. Boerger       Kenneth A. Boerger       Its: VP and
Treasurer             

 



--------------------------------------------------------------------------------



 



Acknowledgment and Consent
To the institutional investors named in
Schedule I to the Waiver (as hereinafter described)
     This Acknowledgment and Consent (this “Acknowledgment and Consent”), dated
as of September 30, 2005, is being delivered by each of the undersigned (each, a
“Subsidiary Guarantor”), in respect of that certain Subsidiary Guaranty dated as
of March 31, 2003 (the “Subsidiary Guaranty”), given in favor of the
institutional investors referred to therein, and in connection with the
transactions contemplated by the Waiver and Second Amendment to Parent Guaranty
Agreement, effective as of even date herewith (the “Waiver”), between Libbey
Inc., a Delaware corporation (the “Guarantor”), and the institutional investors
party thereto, in respect of the original Parent Guaranty Agreement dated as of
March 31, 2003 (as amended, modified or waived prior to the date hereof, the
“Guaranty Agreement”) between the Guarantor and the institutional investors
party thereto relating to the original Note Purchase Agreement, dated as of
March 31, 2003 between Libbey Glass Inc. and the institutional investors party
thereto. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Waiver.
     By executing this Acknowledgment and Consent as of the date hereof, each
Subsidiary Guarantor:
     (i) acknowledges receipt of a copy of, and hereby consents to the terms of,
the Waiver;
     (ii) ratifies and confirms the Subsidiary Guaranty; and
     (iii) confirms that the Subsidiary Guaranty continues unimpaired and in
full force effect.
[Signature Pages for Acknowledgment and Consent Follow]
      
      
Exhibit B
(to Second Amendment to Parent Guaranty Agreement)

 



--------------------------------------------------------------------------------



 



     This Acknowledgment and Consent may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Acknowledgment and Consent may be given by facsimile or other electronic
transmission, and such signatures shall be fully binding on the party sending
the same.
     In Witness Whereof, each Subsidiary Guarantor has caused this
Acknowledgment and Consent to be executed as of the day and year first above
written.

            The Drummond Glass Company
Syracuse China Company
World Tableware Inc.
LGA3 Corp.
LGA4 Corp.
LGFS Inc.
LGAC LLC
LGC Corp.
Traex Company

    By:   /s/ Kenneth A. Boerger       Kenneth A. Boerger       Its: Vice
President             

 B-2 

 